DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 6, filed on March 30, 2021, with respect to the use of relative terms have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph rejection of claims 1-5, 9, 10, 12, 13, and 15 has been withdrawn. 
Applicant’s arguments, see pages 6 and 7, filed on March 20, 2021, with respect to anticipation over Slachmuylders have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 102(a)(1) rejection of claims 1, 6-8, and 16 has been withdrawn. 
Applicant’s arguments, see pages 6 and 7, filed on March 20, 2021, with respect to unpatentability over Slachmuylders and common knowledge in the art have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 2-5, 9, 10, and 15 has been withdrawn. 
Applicant’s arguments, see pages 6 and 7, filed on March 20, 2021, with respect to unpatentability over Slachmuylders and Lotrionte have been fully considered and are persuasive in view of the claim amendments.  The 35 U.S.C. § 103 rejection of claims 11-13 has been withdrawn. 
Applicant’s arguments, see pages 6 and 7, filed on March 20, 2021, with respect to unpatentability over Slachmuylders and DeVries have been fully considered and are persuasive 
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 
The prior art of record, taken alone or in combination, does not teach or suggest a runner for a restoration hydraulic turbine as recited by independent claim 1, wherein: 
a ratio of a thickness of the leading edge to a diameter of the runner, tLE/Dt, is greater than 0.06; and 
for at least one of the plurality of blades, the leading edge at the root is positioned along a radial axis of the runner and the leading edge at the tip is cantilevered beyond the radial axis in a circumferential direction of the runner.
The prior art of record, taken alone or in combination, does not teach or suggest a method of designing a fish-safe runner as recited by independent claim 18, comprising the steps of: 
computing a fish passage rate at a section; and 
based on the computed fish passage rate, adjusting one of: 
a ratio of a maximum leading edge thickness of the blade at the section to a diameter of the runner; 
a slant angle of the leading edge of the blade at the section; 
a ratio of the maximum leading edge thickness of the blade at the section to a length of a chord of the blade; or 

Dependent claims 2-13, 15-17, 19, and 20 are considered allowable due to their respective dependence on allowed independent claims 1 and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571)272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 2, 2021